Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Irene Richardson on 3/9/2021.
The application has been amended as follows: 

A detachable disposable absorbent article, comprising:
a wearer-facing continuous first liner that is liquid permeable;
a garment-facing second liner that is substantially liquid permeable and directly bonded to the first liner by one or more seams, one or more seams shifted inward from the article edge form a sanitary gap between the second liner and a sanitary grip, said sanitary grip is a continuous extension of the first liner that is unattached to the second liner outward of the seam at the article edge; and  
a liquid permeable absorbent core enclosed between the first liner and the second liner; whereby said sanitary grip is adapted to provide a sanitary placement for tearing the first liner to break an opening that is adapted to release the absorbent core.

The article of claim 1, wherein the second liner is 

The article of claim 1, wherein the second liner is 

Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to a detachable disposable absorbent article, comprising: a wearer-facing continuous first liner that is liquid permeable; a garment-facing second liner that is substantially liquid permeable and directly bonded to the first liner by one or more seams, one or more seams shifted inward from the article edge form a sanitary gap between the second liner and a sanitary grip, said sanitary grip is a continuous extension of the first liner that is unattached to the second liner outward of the seam at the article edge; and a liquid permeable absorbent core enclosed between the first liner and the second liner; whereby said sanitary grip is adapted to provide a sanitary placement for tearing the first liner to break an opening that is adapted to release the absorbent core.
	Applicant has amended claims 1, 11 and 12 to obviate the need for a terminal disclaimer.  The closest prior art includes George USP 5,830,201 teaches a removable inner core portion via tearable section see figure 1.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/9/2021